19-01029-mew        Doc 24    Filed 09/06/19 Entered 09/06/19 11:56:39      Main Document
                                            Pg 1 of 24


 MORRISON & FOERSTER LLP
 250 West 55th Street
 New York, New York 10019
 Telephone: (212) 468-8000
 Facsimile: (212) 468-7900
 Joel C. Haims
 James M. Peck
 Erica J. Richards
 Andreea R. Vasiliu
 Yukiu Monica Chan

 Counsel to the Defendants and Third-Party Plaintiffs

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK


 In re:                                                 Chapter 11

 BLUE DOG AT 399 INC.,                                  Case No. 15-10694 (MEW)

                             Debtor.


                                                        Adv. Proc. No. 19-01029
 BLUE DOG AT 399 INC.,

                             Plaintiff,                 ANSWER AND DEFENSES OF
              -against-                                 DEFENDANTS TO THE AMENDED
                                                        ADVERSARY COMPLAINT AND
                                                        THIRD-PARTY CLAIMS AGAINST
 SEYFARTH SHAW, LLP and                                 ELIZABETH SLAVUTSKY,
 RALPH BERMAN,                                          ROBERT POWELL, AND D&D
                                                        FUNDING II, LLC
                             Defendants.



 SEYFARTH SHAW, LLP and
 RALPH BERMAN,

                             Third-Party Plaintiffs,
              -against-

 ELIZABETH SLAVUTSKY, ROBERT POWELL,
 and D&D FUNDING II, LLC,

                             Third-Party Defendants.




 ny-1735402
19-01029-mew       Doc 24     Filed 09/06/19 Entered 09/06/19 11:56:39          Main Document
                                            Pg 2 of 24


        Defendants Seyfarth Shaw, LLP (“Seyfarth”) and Ralph Berman (collectively, with

 Seyfarth, “Defendants”), by and through their undersigned counsel and pursuant to Rule 7008 of

 the Federal Rules of Bankruptcy Procedure, hereby submit this Answer and Defenses to the

 Amended Adversary Complaint, dated June 9, 2019 [Dkt. No. 10] (the “Amended Complaint”),

 filed by Plaintiff Blue Dog at 399 Inc. (“Plaintiff” or “Debtor”) in the above-captioned adversary

 proceeding, and in support thereof state as follows:

                                             ANSWER

        1.      Defendants admit the allegations in paragraph 1 of the Amended Complaint.

        2.      Defendants admit that Plaintiff purports to bring a claim against Defendants for

 legal malpractice. Defendants deny the remainder of the allegations in paragraph 2 of the

 Amended Complaint.

        3.      The allegations in paragraph 3 of the Amended Complaint constitute legal

 conclusions as to which no response is required; to the extent a response is required, Defendants

 admit the allegations in paragraph 3 of the Amended Complaint.

        4.      The allegations in paragraph 4 of the Amended Complaint constitute legal

 conclusions as to which no response is required; to the extent a response is required, Defendants

 deny the allegations in paragraph 4 of the Amended Complaint to the extent they allege this

 adversary proceeding is a case under title 11 or a core proceeding, and otherwise admit the

 allegations in paragraph 4 of the Amended Complaint.

        5.      The allegations in paragraph 5 of the Amended Complaint constitute legal

 conclusions as to which no response is required; to the extent a response is required, Defendants

 deny the allegations in paragraph 5 of the Amended Complaint to the extent they allege this




                                                 2

 ny-1735402
19-01029-mew          Doc 24   Filed 09/06/19 Entered 09/06/19 11:56:39           Main Document
                                             Pg 3 of 24


 adversary proceeding is a case under title 11, and otherwise admit the allegations in paragraph 5

 of the Amended Complaint.

        6.      The allegations in paragraph 6 of the Amended Complaint constitute legal

 conclusions as to which no response is required; to the extent a response is required, Defendants

 deny the allegations in paragraph 6 of the Amended Complaint to the extent they allege this

 adversary proceeding is a case under title 11 or a core proceeding, or that this Court has

 exclusive jurisdiction to hear this adversary proceeding, and otherwise admit the allegations in

 paragraph 6 of the Amended Complaint.

        7.      The allegations in paragraph 7 of the Amended Complaint constitute legal

 conclusions as to which no response is required; to the extent a response is required, Defendants

 deny the allegations in paragraph 7 of the Amended Complaint to the extent they allege this

 adversary proceeding is a case under title 11 or a core proceeding, or that this Court has

 exclusive jurisdiction to hear this adversary proceeding.       To the extent the allegations in

 paragraph 7 of the Amended Complaint purport to summarize, quote from, or characterize a

 document, Defendants aver that the document speaks for itself and deny any characterization of

 that document that is inconsistent with its content or misleading for lack of context.

        8.      The allegations in paragraph 8 of the Amended Complaint constitute legal

 conclusions as to which no response is required; to the extent a response is required, Defendants

 admit the allegations in paragraph 8 of the Amended Complaint solely as to the Debtor.

 Defendants do not consent to the entry of final orders or judgment by this Court.

        9.      Defendants are without knowledge or information sufficient to form a belief as to

 the truth of the allegations in paragraph 9 of the Amended Complaint and, on that basis, deny

 those allegations.



                                                  3

 ny-1735402
19-01029-mew          Doc 24   Filed 09/06/19 Entered 09/06/19 11:56:39         Main Document
                                             Pg 4 of 24


        10.     Defendants deny that Seyfarth Shaw, LLP is a New York limited liability

 partnership. Defendants admit that Seyfarth Shaw LLP has a place of business located at

 620 Eighth Avenue, New York, NY 10018-1405.            Defendants deny the remainder of the

 allegations in paragraph 10 of the Amended Complaint.

        11.     Defendants admit the allegations in paragraph 11 of the Amended Complaint.

        12.     To the extent the allegations in paragraph 12 of the Amended Complaint purport

 to summarize, quote from, or characterize a document, Defendants aver that the document speaks

 for itself and deny any characterization of that document that is inconsistent with its content or

 misleading for lack of context. Defendants deny the remainder of the allegations in paragraph 12

 of the Amended Complaint.

        13.     To the extent the allegations in paragraph 13 of the Amended Complaint purport

 to summarize, quote from, or characterize a document, Defendants aver that the document speaks

 for itself and deny any characterization of that document that is inconsistent with its content or

 misleading for lack of context. Defendants deny the remainder of the allegations in paragraph 13

 of the Amended Complaint.

        14.     Defendants are without knowledge or information sufficient to form a belief as to

 the truth of the allegations in paragraph 14 of the Amended Complaint and, on that basis, deny

 those allegations.

        15.     To the extent the allegations in paragraph 15 of the Amended Complaint purport

 to summarize, quote from, or characterize a document, Defendants aver that the document speaks

 for itself and deny any characterization of that document that is inconsistent with its content or

 misleading for lack of context. Defendants deny the remainder of the allegations in paragraph 15

 of the Amended Complaint.



                                                 4

 ny-1735402
19-01029-mew      Doc 24     Filed 09/06/19 Entered 09/06/19 11:56:39           Main Document
                                           Pg 5 of 24


        16.     Defendants deny the allegations in paragraph 16 of the Amended Complaint.

        17.     To the extent the allegations in paragraph 17 of the Amended Complaint purport

 to summarize, quote from, or characterize a document, Defendants aver that the document speaks

 for itself and deny any characterization of that document that is inconsistent with its content or

 misleading for lack of context. Defendants deny the remainder of the allegations in paragraph 17

 of the Amended Complaint.

        18.     Defendants deny the allegations in paragraph 18 of the Amended Complaint.

        19.     To the extent the allegations in paragraph 19 of the Amended Complaint purport

 to summarize, quote from, or characterize a document, Defendants aver that the document speaks

 for itself and deny any characterization of that document that is inconsistent with its content or

 misleading for lack of context. Defendants deny the remainder of the allegations in paragraph 19

 of the Amended Complaint.

        20.     Defendants deny the allegations in paragraph 20 of the Amended Complaint.

        21.     To the extent the allegations in paragraph 21 of the Amended Complaint purport

 to summarize, quote from, or characterize a document, Defendants aver that the document speaks

 for itself and deny any characterization of that document that is inconsistent with its content or

 misleading for lack of context. Defendants deny the remainder of the allegations in paragraph 21

 of the Amended Complaint.

        22.     To the extent the allegations in paragraph 22 of the Amended Complaint purport

 to summarize, quote from, or characterize a document, Defendants aver that the document speaks

 for itself and deny any characterization of that document that is inconsistent with its content or

 misleading for lack of context. Defendants deny the remainder of the allegations in paragraph 22

 of the Amended Complaint.



                                                 5

 ny-1735402
19-01029-mew      Doc 24     Filed 09/06/19 Entered 09/06/19 11:56:39           Main Document
                                           Pg 6 of 24


        23.     To the extent the allegations in paragraph 23 of the Amended Complaint purport

 to summarize, quote from, or characterize a document, Defendants aver that the document speaks

 for itself and deny any characterization of that document that is inconsistent with its content or

 misleading for lack of context. Defendants admit the remainder of the allegations in paragraph

 23 of the Amended Complaint.

        24.     To the extent the allegations in paragraph 24 of the Amended Complaint purport

 to summarize, quote from, or characterize a document, Defendants aver that the document speaks

 for itself and deny any characterization of that document that is inconsistent with its content or

 misleading for lack of context. Defendants deny the remainder of the allegations in paragraph 24

 of the Amended Complaint.

        25.     To the extent the allegations in paragraph 25 of the Amended Complaint purport

 to summarize, quote from, or characterize a document, Defendants aver that the document speaks

 for itself and deny any characterization of that document that is inconsistent with its content or

 misleading for lack of context. Defendants deny the remainder of the allegations in paragraph 25

 of the Amended Complaint.

        26.     To the extent the allegations in paragraph 26 of the Amended Complaint purport

 to summarize, quote from, or characterize a document, Defendants aver that the document speaks

 for itself and deny any characterization of that document that is inconsistent with its content or

 misleading for lack of context. Defendants deny the remainder of the allegations in paragraph 26

 of the Amended Complaint.

        27.     To the extent the allegations in paragraph 27 of the Amended Complaint purport

 to summarize, quote from, or characterize a document, Defendants aver that the document speaks

 for itself and deny any characterization of that document that is inconsistent with its content or



                                                 6

 ny-1735402
19-01029-mew      Doc 24     Filed 09/06/19 Entered 09/06/19 11:56:39           Main Document
                                           Pg 7 of 24


 misleading for lack of context.     Defendants admit the allegations in paragraph 27 of the

 Amended Complaint.

        28.     To the extent the allegations in paragraph 28 of the Amended Complaint purport

 to summarize, quote from, or characterize a document, Defendants aver that the document speaks

 for itself and deny any characterization of that document that is inconsistent with its content or

 misleading for lack of context. Defendants deny the allegations in paragraph 28 of the Amended

 Complaint.

        29.     To the extent the allegations in paragraph 29 of the Amended Complaint purport

 to summarize, quote from, or characterize a document and statements made at a hearing,

 Defendants aver that the document and statements speak for themselves and deny any

 characterization of that document and those statements that is inconsistent with its content and

 those statements or misleading for lack of context. Defendants deny the remainder of the

 allegations in paragraph 29 of the Amended Complaint.

        30.     To the extent the allegations in paragraph 30 of the Amended Complaint purport

 to summarize, quote from, or characterize a document, Defendants aver that the document speaks

 for itself and deny any characterization of that document that is inconsistent with its content or

 misleading for lack of context. Defendants deny the remainder of the allegations in paragraph 30

 of the Amended Complaint.

        31.     To the extent the allegations in paragraph 31 of the Amended Complaint purport

 to summarize, quote from, or characterize a document, Defendants aver that the document speaks

 for itself and deny any characterization of that document that is inconsistent with its content or

 misleading for lack of context. Defendants deny the remainder of the allegations in paragraph 31

 of the Amended Complaint.



                                                 7

 ny-1735402
19-01029-mew      Doc 24     Filed 09/06/19 Entered 09/06/19 11:56:39           Main Document
                                           Pg 8 of 24


        32.     To the extent the allegations in paragraph 32 of the Amended Complaint purport

 to summarize, quote from, or characterize a document, Defendants aver that the document speaks

 for itself and deny any characterization of that document that is inconsistent with its content or

 misleading for lack of context. Defendants deny the remainder of the allegations in paragraph 32

 of the Amended Complaint.

        33.     Defendants deny the allegations in paragraph 33 of the Amended Complaint.

        34.     To the extent the allegations in paragraph 34 of the Amended Complaint purport

 to summarize, quote from, or characterize a document, Defendants aver that the document speaks

 for itself and deny any characterization of that document that is inconsistent with its content or

 misleading for lack of context. Defendants deny the remainder of the allegations in paragraph 34

 of the Amended Complaint.

        35.     To the extent the allegations in paragraph 35 of the Amended Complaint purport

 to summarize, quote from, or characterize a document, Defendants aver that the document speaks

 for itself and deny any characterization of that document that is inconsistent with its content or

 misleading for lack of context. Defendants deny the remainder of the allegations in paragraph 35

 of the Amended Complaint.

        36.     To the extent the allegations in paragraph 36 of the Amended Complaint purport

 to summarize, quote from, or characterize a document, Defendants aver that the document speaks

 for itself and deny any characterization of that document that is inconsistent with its content or

 misleading for lack of context. Defendants deny the remainder of the allegations in paragraph 36

 of the Amended Complaint.

        37.     To the extent the allegations in paragraph 37 of the Amended Complaint purport

 to summarize, quote from, or characterize a document and statements made at a hearing,



                                                 8

 ny-1735402
19-01029-mew      Doc 24     Filed 09/06/19 Entered 09/06/19 11:56:39           Main Document
                                           Pg 9 of 24


 Defendants aver that the document and statements speak for themselves and deny any

 characterization of that document and those statements that is inconsistent with its content and

 those statements or misleading for lack of context. Defendants deny the remainder of the

 allegations in paragraph 37 of the Amended Complaint.

        38.     Defendants deny the allegations in paragraph 38 of the Amended Complaint.

        39.     To the extent the allegations in paragraph 39 of the Amended Complaint purport

 to summarize, quote from, or characterize a document, Defendants aver that the document speaks

 for itself and deny any characterization of that document that is inconsistent with its content or

 misleading for lack of context. Defendants admit the remainder of the allegations in paragraph

 39 of the Amended Complaint.

        40.     To the extent the allegations in paragraph 40 of the Amended Complaint purport

 to summarize, quote from, or characterize any documents, Defendants aver that the documents

 speak for themselves and deny any characterization of those documents that is inconsistent with

 their contents or misleading for lack of context.       Defendants deny the remainder of the

 allegations in paragraph 40 of the Amended Complaint.

        41.     To the extent the allegations in paragraph 41 of the Amended Complaint purport

 to summarize, quote from, or characterize a document and statements made at a hearing,

 Defendants aver that the document and statements speak for themselves and deny any

 characterization of that document and those statements that is inconsistent with its content and

 those statements or misleading for lack of context. Defendants deny the remainder of the

 allegations in paragraph 41 of the Amended Complaint.

        42.     Defendants deny the allegations in paragraph 42 of the Amended Complaint.

        43.     Defendants deny the allegations in paragraph 43 of the Amended Complaint.



                                                 9

 ny-1735402
19-01029-mew      Doc 24     Filed 09/06/19 Entered 09/06/19 11:56:39           Main Document
                                          Pg 10 of 24


        44.    Defendants deny the allegations in paragraph 44 of the Amended Complaint.

        45.    Defendants deny the allegations in paragraph 45 of the Amended Complaint.

        46.    Defendants deny the allegations in paragraph 46 of the Amended Complaint.

        47.    Defendants are without knowledge or information sufficient to form a belief as to

 the truth of the allegations in paragraph 47 of the Amended Complaint to the extent they refer to

 Plaintiff’s statement of mind and, on that basis, deny those allegations. Defendants deny the

 remainder of the allegations in paragraph 47 of the Amended Complaint.

        48.    Defendants deny the allegations in paragraph 48 of the Amended Complaint.

        49.    Defendants deny the allegations in paragraph 49 of the Amended Complaint.

        50.    Defendants deny the allegations in paragraph 50 of the Amended Complaint.

        51.    To the extent the allegations in paragraph 51 of the Amended Complaint purport

 to summarize, quote from, or characterize any statements, Defendants aver that the statements

 speak for themselves and deny any characterization that is inconsistent with the statements or

 misleading for lack of context. Defendants deny the remainder of the allegations in paragraph 51

 of the Amended Complaint.

        52.    Defendants are without knowledge or information sufficient to form a belief as to

 the truth of the allegations in paragraph 52 of the Amended Complaint to the extent they refer to

 Plaintiff’s state of mind and, on that basis, deny those allegations.      Defendants deny the

 remainder of the allegations in paragraph 52 of the Amended Complaint.

        53.    Defendants deny the allegations in paragraph 53 of the Amended Complaint.

        54.    Defendants deny the allegations in paragraph 54 of the Amended Complaint.

        55.    To the extent the allegations in paragraph 55 of the Amended Complaint purport

 to summarize, quote from, or characterize a document, Defendants aver that the document speaks



                                                10

 ny-1735402
19-01029-mew          Doc 24   Filed 09/06/19 Entered 09/06/19 11:56:39           Main Document
                                            Pg 11 of 24


 for itself and deny any characterization of that document that is inconsistent with its content or

 misleading for lack of context. Defendants deny the remainder of the allegations in paragraph 55

 of the Amended Complaint.

        56.     Defendants are without knowledge or information sufficient to form a belief as to

 the truth of the allegations in paragraph 56 of the Amended Complaint and, on that basis, deny

 those allegations.

        57.     Defendants deny the allegations in paragraph 57 of the Amended Complaint.

        58.     Defendants deny the allegations in paragraph 58 of the Amended Complaint.

        59.     Defendants deny the allegations in paragraph 59 of the Amended Complaint.

        60.     Defendants deny the allegations in paragraph 60 of the Amended Complaint.

        61.     Defendants deny the allegations in paragraph 61 of the Amended Complaint.

        62.     Defendants deny the allegations in paragraph 62 of the Amended Complaint.

        63.     Defendants deny the allegations in paragraph 63 of the Amended Complaint.

        64.     Defendants deny the allegations in paragraph 64 of the Amended Complaint.

        65.     Answering paragraph 65 of the Amended Complaint, Defendants refer to and

 incorporate their answers to each and every allegation contained above as if fully set forth herein.

        66.     The allegations in paragraph 66 of the Amended Complaint constitute legal

 conclusions as to which no response is required; to the extent a response is required, Defendants

 deny the allegations in paragraph 66 of the Amended Complaint.

        67.     The allegations in paragraph 67 of the Amended Complaint constitute legal

 conclusions as to which no response is required; to the extent a response is required, Defendants

 deny the allegations in paragraph 67 of the Amended Complaint.

        68.     Defendants deny the allegations in paragraph 68 of the Amended Complaint.



                                                 11

 ny-1735402
19-01029-mew       Doc 24      Filed 09/06/19 Entered 09/06/19 11:56:39             Main Document
                                            Pg 12 of 24


        69.     Defendants deny the allegations in paragraph 69 of the Amended Complaint.

        70.     Defendants deny the allegations in paragraph 70 of the Amended Complaint.

                           AFFIRMATIVE AND OTHER DEFENSES

        Without undertaking any burden of proof not otherwise assigned to them by law or

 equity, Defendants assert the following separate and affirmative defenses to the purported claim

 for relief alleged against them by Plaintiff. All such defenses are pled in the alternative, do not

 constitute an admission of liability, and do not entitle Plaintiff to any relief whatsoever.

                                          FIRST DEFENSE

        Plaintiff’s Amended Complaint fails to allege facts sufficient to state a claim for relief.

                                        SECOND DEFENSE

        Plaintiff’s damages, if any, were not caused by Defendants, but by the acts or omission of

 Plaintiff or others, including Elizabeth Slavutsky and Robert Powell.

                                         THIRD DEFENSE

        Defendants at all times acted consistent with their professional, ethical, and legal

 obligations as members of the Bar, and did not breach any duty of care to Plaintiff.

                                        FOURTH DEFENSE

        Any loss or damage suffered by Plaintiff was the result of intervening or superseding

 cause or causes, for which Defendants are not responsible.

                                         FIFTH DEFENSE

        Defendants were not the but-for cause of any loss or damage suffered by Plaintiff.

                                         SIXTH DEFENSE

        Defendants were not the proximate cause of any loss or damage suffered by Plaintiff.

                                       SEVENTH DEFENSE

        Defendants were not the factual cause of any loss or damage suffered by Plaintiff.

                                                  12

 ny-1735402
19-01029-mew       Doc 24     Filed 09/06/19 Entered 09/06/19 11:56:39                Main Document
                                           Pg 13 of 24


                                        EIGHTH DEFENSE

        Plaintiff has not suffered any damages.

                                          NINTH DEFENSE

        Plaintiff has failed to allege facts sufficient to support a claim for attorney’s fees or costs.

                                         TENTH DEFENSE

        Plaintiff has failed to mitigate its damages.

                                      ELEVENTH DEFENSE

        Plaintiff’s claim is barred in whole or in part by the doctrine of consent.

                                      TWELFTH DEFENSE

        Plaintiff’s claim is barred in whole or in part by the doctrine of acquiescence.

                                    THIRTEENTH DEFENSE

        Plaintiff’s claim is barred in whole or in part by the doctrine of ratification.

                                    FOURTEENTH DEFENSE

        Plaintiff’s claim is barred in whole or in part by the doctrine of assumption of risk.

                                      FIFTEENTH DEFENSE

        Plaintiff’s claim is barred in whole or in part because Defendants followed their client’s

 requested and approved legal strategy.

                                     SIXTEENTH DEFENSE

        Plaintiff’s claim and recovery are barred in whole or in part by virtue of its fault.

                                   SEVENTEENTH DEFENSE

        Plaintiff’s claim is barred by the equitable doctrines of laches, waiver, estoppel, and

 unclean hands.

                                    EIGHTEENTH DEFENSE

        Plaintiff is estopped or otherwise barred from pursuing its claim and obtaining the relief it


                                                  13

 ny-1735402
19-01029-mew        Doc 24     Filed 09/06/19 Entered 09/06/19 11:56:39              Main Document
                                            Pg 14 of 24


 seeks, by Plaintiff’s wrongful and other conduct in connection with the matters at issue.

                                     NINETEENTH DEFENSE

          Plaintiff’s claim is barred by the doctrine of champerty as codified in N.Y. Judiciary Law

 § 489.

                                     TWENTIETH DEFENSE

          Defendants object to the entry of final orders or judgment by the Court.

                                   TWENTY-FIRST DEFENSE

          Defendants currently have insufficient knowledge or information upon which to form a

 belief as to the whether Defendants may have additional and yet unstated defenses available.

 Defendants, therefore, reserve the right to assert all other defenses that may be pertinent to the

 Amended Complaint and assert counterclaims and other claims once the precise nature of the

 Plaintiffs’ claims are ascertained through discovery and investigation.

                                      PRAYER FOR RELIEF

          WHEREFORE, Defendants seek judgment dismissing the Amended Complaint with

 prejudice and awarding costs and expenses to Defendants, including reasonable attorneys’ fees,

 and such other and further relief as the Court deems just and proper.




                                                  14

 ny-1735402
19-01029-mew          Doc 24      Filed 09/06/19 Entered 09/06/19 11:56:39                     Main Document
                                               Pg 15 of 24


                                         THIRD-PARTY CLAIMS

         Pursuant to Rule 13(g) of the Federal Rules of Civil Procedure, Defendants Seyfarth

 Shaw, LLP (“Seyfarth”) and Ralph Berman (“Berman”), for their third-party claims (“Third-

 Party Claims”) against Elizabeth Slavutsky (“Slavutsky”), Robert Powell (“Powell”), and D&D

 Funding II, LLC (“D&D Funding”), allege as follows:

                                                    PARTIES

         1.       Seyfarth is an Illinois limited liability partnership with a place of business located

 at 620 Eighth Avenue, New York, NY 10018-1405.

         2.       Berman is an individual residing in New York, New York. Berman is an attorney

 licensed to practice law in the State of New York.

         3.       Upon information and belief, Slavutsky is an individual residing in New York,

 New York. Slavutsky was, at all times relevant herein, the principal of Plaintiff Blue Dog at 399

 Inc. (the “Plaintiff” or “Debtor”).

         4.       Upon information and belief, Robert Powell is currently the authorized

 representative of 399 Park Holding, LLC, an entity that, as of a July 1, 2019 filing in this Court,

 claims 100% ownership of the Plaintiff. Upon information and belief, at all times relevant

 herein, Powell performed services for Plaintiff and was an advisor to and a representative of

 Plaintiff in connection with the Landlord Action. Upon information and belief, Powell served an

 18-month prison sentence after pleading guilty in 2009 to felony counts of failing to report a

 felony and being an accessory to a conspiracy to commit income tax evasion.1 Pursuant to



 1
   See United States v. Robert Powell, No. 09-CR-189, July 1, 2009 Arraignment and Guilty Plea Transcript:
 “Between approximately January of 2003 and January 1st, 2007, Judges Cronahan and Civarella accepted a total of
 more than 2.8 million from Robert Powell, who is an attorney, and . . . was the owner of P.A. Child Care and
 Western P.A. Child Care and an individual that we referred to as Participant No. 2 . . . Mr. Powell paid the judges
 approximately $772,500 often disguising the payments as rental fees relating to his boat at the judge’s condominium
 in Jupiter, Florida.” This has been referred to in the media as the “Kids for Cash” scandal.

                                                         15

 ny-1735402
19-01029-mew          Doc 24       Filed 09/06/19 Entered 09/06/19 11:56:39                      Main Document
                                                Pg 16 of 24


 Pennsylvania Supreme Court Order No. 119 DB 2009 dated January 23, 2015, Powell resigned

 and was disbarred on consent from the Pennsylvania State Bar retroactive to August 31, 2009 in

 connection to his aforementioned guilty plea, as well as two other disciplinary investigations.2

          5.       Upon information and belief, D&D Funding is a finance company based in

 Tallahassee, Florida, and the largest unsecured creditor of Plaintiff. Upon information and

 belief, pursuant to a stock purchase agreement dated October 8, 2018, D&D Funding acquired all

 common shares of Plaintiff owned by Slavutsky and subsequently sold those shares to its

 affiliate, 399 Park Holdings LLC. Upon information and belief, and at times relevant herein,

 Powell acted as an advisor to and a representative of D&D Funding in connection with the

 Landlord Action.

                                       JURISDICTION AND VENUE

          6.       The Third-Party Claims constitute a non-core proceeding over which this Court

 has jurisdiction pursuant to 28 U.S.C. §§ 157 and 1334.

          7.       Venue lies in this Court pursuant to 28 U.S.C. § 1409(a).

          8.       Seyfarth and Berman do not consent to the entry of final orders or judgement by

 the Bankruptcy Court.

                                                       FACTS

                                                 Counts I – III
                                               (Against Slavutsky)

          9.       On or about March 13, 2015, Slavutsky retained Seyfarth to provide advice and

 counsel to her in connection with the bankruptcy of the Debtor through the execution of an


 2
   Office of Disciplinary Counsel File No. C3-09-166 (Powell admitted to having violated Pennsylvania Rules of
 Professional Conduct 8.4(c) (engaging in conduct involving dishonesty, fraud, deceit, or misrepresentation) and (d)
 (engaging in conduct that is prejudicial to the administration of justice)) and No. C3-09-780 (Powell admitted to
 having violated Pennsylvania Rule of Professional Conduct 1.15(e) (failing to promptly deliver to the client or third
 person any property that the client or third person is entitled to receive)).

                                                          16

 ny-1735402
19-01029-mew       Doc 24     Filed 09/06/19 Entered 09/06/19 11:56:39             Main Document
                                           Pg 17 of 24


 engagement letter and agreed to Seyfarth’s standard Terms of Engagement (the engagement

 letter and Terms of Engagement collectively, the “April 2015 Engagement Letter”).

        10.     Pursuant to the April 2015 Engagement Letter, Slavutsky agreed to “make

 payments within 30 days of receiving [Seyfarth’s] statement” and agreed to “bring the account or

 the retainer deposit current” in the event of a delinquency. Slavutsky further agreed that, in the

 event the delinquency continues and she does not arrange satisfactory payment terms, Seyfarth

 could “withdraw from the representation and pursue collection of [Slavutsky’s] account” and

 Slavutsky “agree[d] to pay the costs of collecting the debt, including court costs, filing fees and a

 reasonable lawyer’s fee.”

        11.     On May 11, 2016, Slavutsky retained Seyfarth to serve as special litigation

 counsel for the Debtor in the adversary proceeding Blue Dog at 399 Inc. v. BP 399 Park Avenue

 LLC, Adv. No. 15-01097 (Bankr. S.D.N.Y.) (“Landlord Action”), and agreed to Seyfarth’s

 standard Terms of Engagement (the engagement letter and Terms of Engagement collectively,

 the “May 2016 Engagement Letter”).

        12.     Pursuant to the May 2016 Engagement Letter, Slavutsky agreed that “[Seyfarth’s]

 fees for acting as special litigation counsel for Debtor will be paid by Elizabeth Slavutsky

 personally, not Debtor, and Elizabeth Slavutsky will be liable for any fees or costs incurred in

 connection with this engagement.”

        13.     Pursuant to the May 2016 Engagement Letter, Slavutsky agreed to “make

 payments within 30 days of receiving [Seyfarth’s] statement” and agreed to “bring the account or

 the retainer deposit current” in the event of a delinquency. Slavutsky further agreed that, in the

 event the delinquency continues and she does not arrange satisfactory payment terms, Seyfarth

 could “withdraw from the representation and pursue collection of [Slavutsky’s] account” and



                                                  17

 ny-1735402
19-01029-mew       Doc 24      Filed 09/06/19 Entered 09/06/19 11:56:39            Main Document
                                            Pg 18 of 24


 Slavutsky “agree[d] to pay the costs of collecting the debt, including court costs, filing fees and a

 reasonable lawyer’s fee.”

        14.     Seyfarth duly performed all the services it was required and agreed to perform for

 Slavutsky and Plaintiff pursuant to the April 2015 Engagement Letter and the May 2016

 Engagement Letter (collectively, the “Agreements”).

        15.     Commencing on about or about March 13, 2015, and continuing to and including

 July 10, 2017, Seyfarth rendered the legal services for which Slavutsky engaged it on her own

 behalf and on behalf of Plaintiff in connection with the April 2015 and May 2016 Engagement

 Letters. The amount due and owing to Seyfarth from Slavutsky for such legal services is

 $713,173.30, plus interest.

        16.     As Seyfarth rendered legal services to Slavutsky and Plaintiff pursuant to the

 Agreements, Seyfarth sent Slavutsky monthly invoices itemizing, by timekeeper, the number of

 hours spent and a description of the work performed.

                                             Count IV
                               (Against All Third-Party Defendants)

        17.     Upon information and belief, at times relevant herein, Powell acted as an advisor

 to Plaintiff and to Slavutsky and, together with Slavutsky, acted as a representative of Plaintiff in

 connection with the voluntary case under chapter 11 of the Bankruptcy Code commenced on

 March 24, 2015 by Plaintiff (the “Bankruptcy Action”) and in connection with the prosecution

 and settlement of the Landlord Action. Upon information and belief, Powell in that capacity and

 also as an advisor to and a representative of D&D Funding, among other things, participated in

 decision-making, provided advice and counsel, and facilitated D&D Funding’s financing of the

 litigation against the Landlord. Upon information and belief, at times relevant herein, Slavutsky,

 D&D Funding, and Powell owed a duty to Plaintiff by virtue of their relationships and positions


                                                  18

 ny-1735402
19-01029-mew       Doc 24     Filed 09/06/19 Entered 09/06/19 11:56:39             Main Document
                                           Pg 19 of 24


 with Plaintiff. By breaching this duty, Slavutsky, D&D Funding, and Powell in whole or in part

 caused or contributed to any alleged injury incurred by Plaintiff.

        18.     On the eve of trial of the Landlord Action, Seyfarth, on behalf of Plaintiff, agreed

 to mediation before the Hon. James L. Garrity Jr., Southern District of New York Bankruptcy

 Judge, on February 8 and 10, 2017. Upon information and belief, at that time, Slavutsky and

 Powell acted together to represent the interests of Plaintiff in the Landlord Action and the

 mediation.

        19.     On or about February 7, 2017, an in-person meeting was held at Seyfarth’s New

 York offices to discuss, among other things, the mediation and strategies for settling the

 Landlord Action. Slavutsky and Powell attended on behalf of Plaintiff. Plaintiff’s focus was, as

 it had been throughout the litigation, being reinstated into possession of the subject premises so it

 could open for business. Indeed, prior to agreeing to mediation, Seyfarth, on behalf of Plaintiff,

 obtained a representation from Landlord that any settlement offer would start by restoring

 Plaintiff to the leased premises and reinstating its lease with Landlord for a term that was no less

 than that which remained as of February 28, 2015, the date that Plaintiff attempted to open for

 business. The Landlord’s representation to Seyfarth was discussed at the pre-mediation meeting

 at Seyfarth’s offices attended by Slavutsky and Powell.

        20.     In the course of the mediation, attended by Slavutsky, Seyfarth obtained further

 concessions from the Landlord—most of which could not have been obtained through trial—

 leading to what seemed to be an agreement by all parties to the terms of a new lease at the

 conclusion of the February 10, 2017 mediation session. Powell did not attend the mediation but,

 upon information and belief, was located nearby and in contact by phone with Slavutsky during

 the process.



                                                  19

 ny-1735402
19-01029-mew       Doc 24      Filed 09/06/19 Entered 09/06/19 11:56:39              Main Document
                                            Pg 20 of 24


        21.     Towards the conclusion of day two of the mediation, Judge Garrity read aloud,

 and Slavutsky, for the Plaintiff and, upon information and belief, after consulting by phone with

 Powell, acknowledged, each term of the settlement, and she agreed to all of them. As a result of

 Seyfarth’s efforts, Plaintiff obtained a new lease that was exceedingly better, and could be

 monetized far more readily, than the much shorter-term and less advantageous lease Plaintiff

 might have obtained, if it subjected itself to the risk and cost of trial and ultimately prevailed.

        22.     However, following the February 2017 mediation, Slavutsky, and upon

 information and belief, in consultation with Powell, who was acting in his own interest and in the

 interest of D&D Funding, repudiated the settlement and subsequently settled with the Landlord

 on terms less favorable to Plaintiff, contrary to Seyfarth’s advice and in detriment to Plaintiff.

        23.     Defendants deny that they breached any duties or obligations to Plaintiff and deny

 any liability whatsoever to Plaintiff. If, however, Defendants should be found liable to Plaintiff

 for any of the matters alleged in the Amended Complaint, then Slavutsky, Powell, and D&D

 Funding would also be liable to Plaintiff in tort for the same injuries.

                       SEYFARTH’S CLAIMS AGAINST SLAVUTSKY

                                             COUNT I
                                        (Breach of Contract)

        24.     Seyfarth repeats and re-alleges each and every allegation set forth in paragraphs

 1-16 of the Third-Party Claims as if fully set forth herein.

        25.     Slavutsky and Seyfarth entered into the legally binding Agreements, pursuant to

 which Slavutsky agreed to pay Seyfarth at specific hourly rates for the legal services rendered by

 Seyfarth, and promised further to pay all disbursements incurred on Slavutsky’s behalf.

        26.     In exchange, Seyfarth agreed to, and did, render legal services and incur out of

 pocket expenses on Slavutsky’s behalf and on behalf of Plaintiff.


                                                   20

 ny-1735402
19-01029-mew       Doc 24     Filed 09/06/19 Entered 09/06/19 11:56:39             Main Document
                                           Pg 21 of 24


        27.     Slavutsky has breached the Agreements with Seyfarth by failing to pay Seyfarth

 for legal services rendered to and disbursements incurred on behalf of Slavutsky and Plaintiff.

        28.     By reason of the foregoing, Seyfarth has suffered monetary damages in the

 amount of at least $713,173.30, together with interest thereon.

        29.     Seyfarth is also entitled, pursuant to the Agreements, to recover from Slavutsky

 the costs of collecting this debt, including court costs, filing fees, and a reasonable lawyer’s fee,

 in an amount to be determined at trial.

                                             COUNT II
                                           (Account Stated)

        30.     Seyfarth repeats and re-alleges each and every allegation set forth in paragraphs

 1-16 of the Third-Party Claims as if fully set forth herein.

        31.     From December 22, 2016 through November 20, 2017, Seyfarth has periodically

 remitted to Slavutsky invoices setting forth Seyfarth’s charges for the legal services rendered and

 disbursements incurred by Seyfarth on Slavutsky’s behalf and on behalf of Plaintiff pursuant to

 the Agreements through October 31, 2017.

        32.     Slavutsky accepted and retained the invoices, never disputed the invoices’

 legitimacy or accuracy of the amounts stated to be due and owing, has made repeated promises

 to pay such invoices in full, and has made partial payments thereon.

        33.     To date, Slavutsky has failed to make full and complete payment in satisfaction of

 the invoices, and $713,173.30, with interest, remains outstanding to Seyfarth.

        34.     By reason of the foregoing, an account has been stated between Seyfarth and

 Slavutsky for the amount of at least $713,173.30, together with interest thereon.




                                                  21

 ny-1735402
19-01029-mew       Doc 24     Filed 09/06/19 Entered 09/06/19 11:56:39             Main Document
                                           Pg 22 of 24


        35.     Seyfarth is also entitled, pursuant to the Agreements, to recover from Slavutsky

 the costs of collecting this debt, including court costs, filing fees, and a reasonable lawyer’s fee,

 in an amount to be determined at trial.

                                              COUNT III
                                           (Quantum Meruit)

        36.     Seyfarth repeats and re-alleges each and every allegation set forth in paragraphs

 1-16 of the Third-Party Claims as if fully set forth herein.

        37.     Pursuant to the Agreements, Seyfarth performed substantial and valuable services

 on Slavutsky’s behalf and expected compensation therefor.

        38.     Slavutsky accepted all of the services rendered by Seyfarth on her behalf.

        39.     The fair and reasonable value of legal services rendered and disbursements

 incurred by Seyfarth on Slavutsky’s behalf, without objection, for which Seyfarth has not been

 paid, is not less than $713,173.30, together with interest.

        40.     By reason of the foregoing, Seyfarth is entitled to quantum meruit recovery in an

 amount to be determined by the trier of fact, but not less than $713,173.30, together with interest

 thereon.

            DEFENDANTS’ CLAIM AGAINST ALL THIRD-PARTY DEFENDANTS

                                             COUNT IV
                                            (Contribution)

        41.     Defendants repeat and re-allege each and every allegation set forth in paragraphs

 1-8 and 17-23 of the Third-Party Claims as if fully set forth herein.

        42.     Defendants deny that they are liable to Plaintiff in any respect. This Third-Party

 Claim is not, and shall not in any respect be deemed, an admission of any liability of Defendants

 to Plaintiff, nor is it in any respect an admission of the truth or legal sufficiency of any



                                                  22

 ny-1735402
19-01029-mew       Doc 24       Filed 09/06/19 Entered 09/06/19 11:56:39            Main Document
                                             Pg 23 of 24


 allegations in the Amended Complaint. It is made in the alternative, and without prejudice, to

 Defendants’ past and future denials of, and defenses to, the allegations in the Amended

 Complaint.

        43.     In the event that Defendants are held liable to Plaintiff for all or part of Plaintiff’s

 claims alleged against Defendants, Defendants are entitled to contribution from Slavutsky,

 Powell, and D&D Funding in any amount that Defendants may be required to pay as a result of

 the wrongful acts as alleged in the Amended Complaint, based on the relative degrees of fault.

        44.     Defendants respectfully seek litigation of proportionate fault within the trial and

 adjudication of this action.

        WHEREFORE, Defendants pray that the Court enter judgment in their favor against the

 Third-Party Defendants:

        A.      On Count I, awarding Seyfarth damages in an amount to be determined at trial,

 but reasonably believed to be not less than $713,173.30, together with interest and costs,

 including court costs, filing fees, and a reasonable lawyer’s fee;

        B.      On Count II, awarding Seyfarth damages in an amount to be determined at trial,

 but reasonably believed to be not less than $713,173.30, together with interest and costs,

 including court costs, filing fees, and a reasonable lawyer’s fee;

        C.      On Count III, awarding Seyfarth damages in an amount to be determined at trial,

 but reasonably believed to be not less than $713,173.30, together with interest and costs,

 including court costs, filing fees, and a reasonable lawyer’s fee;

        D.      On Count IV, in the event the Court does not dismiss the claims against

 Defendants with prejudice, granting contribution in favor of Defendants and against Slavutsky,

 Powell, and D&D Funding in an amount to be determined; and



                                                  23

 ny-1735402
19-01029-mew     Doc 24     Filed 09/06/19 Entered 09/06/19 11:56:39            Main Document
                                         Pg 24 of 24


          E.   Awarding such other relief as the Court deems just and proper.

 Dated:    September 3, 2019                  Respectfully submitted,
           New York, New York
                                              MORRISON & FOERSTER LLP


                                              /s/ Joel C. Haims

                                              Joel C. Haims
                                              James M. Peck
                                              Erica J. Richards
                                              Andreea R. Vasiliu
                                              Yukiu Monica Chan
                                              250 West 55th Street
                                              New York, New York 10019-9601
                                              Telephone: (212) 468-8000
                                              Facsimile: (212) 468-7900
                                              Email: JHaims@mofo.com
                                                      JPeck@mofo.com
                                                      ERichards@mofo.com
                                                      AVasiliu@mofo.com
                                                      MonicaChan@mofo.com

                                                      Counsel to the Defendants
                                                      and Third-Party Plaintiffs




                                               24

 ny-1735402
